DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant's amendment and response filed on 3/8/2022 has been received and entered in to the case. 
	Claims 2-3 have been canceled, claims 11-17 have been withdrawn from consideration as being drawn to non-elected subject matter, and claims 1 and 4-10 have been considered on the merits. All arguments have been fully considered. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/8/2022 was filed after the mailing date of the non-final OA on 12/14/20251.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 
It is acknowledged that applicant has provided a concise explanation of the relevance of the foreign NPL documents without English translation submitted in the IDS on 3/8/2022.

Response to Amendment
	The claim rejection under 35 USC §112 has been withdrawn due to the instant amendment. 
	The claim rejection under 35 USC §102 has been withdrawn due to the instant amendment. 

Claim Rejections - 35 USC § 112 (New Rejection)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 4-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
The instant amendment discloses a new limitation directed to the claimed cell sheet has at least 1.25 times higher MMP-1 activity than a cell sheet without suspension culture or suspended cells without cell sheet formation. The specification of the originally filed application fails to provide sufficient support for this limitation and thus, introduces new matter to the instant application.
The “cell sheet without suspension culture” or “suspended cells without cell sheet formation” is broad to encompass any cell sheet, regardless of the cell type, or any cells in suspension without cell sheet formation. The instant specification discloses a comparison between trypsin-treated cell suspension of bone marrow MSCs (trypsin; Fig. 1) and cell sheet of bone marrow MSCs released from a temperature-responsive culture dish (sheet; Fig. 1). There is no disclosure to support the entire scope of the claimed limitation.
In amended cases, subject matter not disclosed in the original application is sometimes added and a claim directed thereto. Such a claim is rejected on the ground that it recites elements without support in the original disclosure under 35 U.S.C. 112, first paragraph, Waldemar Link, GmbH & Co. v. Osteonics Corp. 32 F.3d 556, 559, 31 USPQ2d 1855, 1857 (Fed. Cir. 1994); In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981). See MPEP § 2163.06 - § 2163.07(b) for a discussion of the relationship of new matter to 35 U.S.C. 112, first paragraph. New matter includes not only the addition of wholly unsupported subject matter, but may also include adding specific percentages or compounds after a broader original disclosure, or even the omission of a step from a method. See MPEP § 608.04 to § 608.04(c). See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and MPEP § 2163.05 for guidance in determining whether the addition of specific percentages or compounds after a broader original disclosure constitutes new matter.

	

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been amended to disclose a wherein clause directed to the feature of the claimed product compared to “a cell sheet without suspension culture or suspended cells without cell sheet formation.” It is not clear what the scope of the cell sheet compared to the claimed product. While the comparison would be meaningful when the claimed product is compared to the identical nature (i.e. same cell), however, the instant limitation is directed to ANY cell sheet. It appears that applicant is intended to compare the claimed product to a cell sheet comprising bone marrow-derived MSCs without suspension culture or bone marrow-derived MSCs suspended without cell sheet formation. Clarification is required. 

 The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 9 discloses that the cell sheet of claim 1 shows an MMP activity. Since claim 1 discloses a new limitation directed to the cell sheet has higher MMP-1 activity, claim 9 does not further limit the subject matter of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102 (New Rejection)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 4-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sung et al. (US2008/0166329) as evidenced by Dong et al. (2015, Scientific Reports; of record) and Lozito et al. (2014, Matrix Biology; of record).
Claim 1 and its dependent claims are product-by-process claims. M.P.E.P. § 2113 reads,  “Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.”
“Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). 
The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979)
The use of 35 U.S.C. §§ 102 and 103 rejections for product-by-process claims has been approved by the courts. “[T]he lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established. We are therefore of the opinion that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972). 
The instant claims are interpreted such that a certain process step (suspension culture) would provide a structure feature of higher MMP-1 activity.
Sung et al. teach a cell sheet made of bone marrow derived mesenchymal stem cells prepared by seeding cells on a TCPS dish coated with MC/PBS or MC/PBS/collagen hydrogel forming a cell sheet that is detached from the dish by shifting the temperature (i.e. temperature-responsive) (para. 15, 20, Fig. 9). The MSCs of Sung et al. can be bone marrow derived MSCs (para. 111 and 149). Thus, the cell sheet of Sung et al. is considered to meet the limitation of claim 1. 
Regarding the higher MMP-1 activity of the claimed product compared to a cell sheet without suspension culture or suspended cells without cell sheet formation, it is submitted that the cell sheet of Sung et al. would inherently meet the limitation. This is because the cell sheet of Sung et al. is prepared by the substantially similar, if not identical, method of making involving seeding cell suspension onto the dish coated with temperature-responsive hydrogel, and releasing the cell sheet into a culture medium according to the instant specification. It is noted that the cell sheet of Sung et al. after detached from the temperature-sensitive hydrogel coated dish by shifting a temperature would be in a cell culture medium (floating in the culture medium), thus, it is considered that the cell sheet of Sung et al. meet the culturing the cell sheet in suspension (suspension culturing). Furthermore, the comparison made in claim 1 is also based on the cells without forming a cell sheet. Thus, the cell sheet of Sung et al. made of bone marrow derived MSCs would have higher MMP-1 activity compared to MSCs not forming a cell sheet. The claimed suspended cells without cell sheet formation would be any cells in any type of culture condition including suspension culture if the cells are not in the form of a sheet. In this case, the cell sheet of Sung et al. clearly meets the limitation since it is not suspended cells without cell sheet formation, and thus, the cell sheet of Sung et al. inherently meet the higher MMP-1 activity, particularly it is known in the art that MSCs possess MMP-1 activity (see Lozito et al.).
Claims 4-5 are interpreted as the same as claim 1 since the wherein clause is directed to a process of exposing the cells to a compound having a Wnt/b-catenin signal inhibitory action or IC-2, and there is no particular structural limitation given by the process step.
Regarding the limitation of claims 6 and 9 directed to the property of the claimed cell sheet, they do not provide any structure to the claimed product, and thus, the claims are interpreted the same as claim 1. Furthermore, it is known in the art that MSCs inherently have anti-fibrotic effects according to Dong et al. (see entire document). In addition, MSCs are known to have MMP activities according to Lozito et al. (see Abstract). 
Regarding the limitations of claims 7-8, they are directed to the intended purpose/use of the claimed product that does not provide any structure limitation to the claimed product. Thus, the claims are interpreted the same as claim 1. 
Regarding the laminated cell sheet (claim 10), Sung et al. teach a multi-layered cell sheet by adding another layer of cell sheet on top of the first grown cell sheet (para. 96; Fig. 13). This configuration of double-layer cell sheet is considered as a laminated cell sheet of the instant claim. 
Thus, the reference anticipates the claimed subject matter. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 4-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9,555,061. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘061 patent disclose a method of producing a transplantation material comprising mesenchymal stem cell and the mesenchymal stem cell is in contact with a compound inhibiting Wnt/b-catenin signaling pathway, and the cell culture is a cell sheet. Claim 10 of the ‘061 patent discloses that the mesenchymal stem cell is derived from bone marrow. While the claims of the ‘061 patent disclose a compound (claims 1-4 and 6), it does not disclose “IC-2”. However, it is understood that IC-2 is encompassed by the formula disclosed in the claims of the ‘061 patent.
Thus, the resulting product of the method and the compound taught in the claims of the ‘061 patent is identical to the claimed product of the instant application. 
Regarding the intended purposes disclosed in the claims of the instant application, since the intended purpose/use does not provide any patentable weight in determining patentability, and the product produced by the method claims and the compound of the claims of the ‘061 patent is capable of carrying out the application, it would have been obvious to a person skilled in the art that the cell sheet produced by the method of the ‘061 patent would be used in various applications including the claimed use of the instant application.
Regarding the properties of the claimed product, it is submitted that the product produced by the method claims and the compound of the claims of the ‘061 patent is established substantially similar, if not the same, as the claimed product, the properties of the cell sheet produced by the method using the compound of the 061 patent would have the identical properties as the claimed product of the instant application.
Regarding the laminated cell sheet, while the claims of the ‘061 patent do not particularly teach the limitation, however, it would have been obvious to a person skilled in the art to formulate a laminated cell sheet using multiple layers of the cell sheet.
Regarding the new limitation directed to the MMP-1 activity compared to suspended cells without cell sheet formation, since the claims of ‘061 patent are directed to a cell sheet made of bone marrow MSCs, it would inherently meet the limitation since the comparison is made to suspended cells without cell sheet formation.
Thus, the claims of the ‘061 patent render the claimed product obvious.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
	No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAEYOON KIM whose telephone number is (571)272-9041. The examiner can normally be reached 9-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAEYOON KIM/Primary Examiner, Art Unit 1632